 
 
I 
111th CONGRESS
2d Session
H. R. 5374 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Ms. Granger (for herself, Mr. Thornberry, Mr. Burton of Indiana, Mr. Crenshaw, Mr. Carter, Mrs. Myrick, Mr. Kingston, Mr. Culberson, Mr. Wittman, Mr. Neugebauer, and Mr. Olson) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for the reimbursement of attorney fees incurred by a member of the Armed Forces who retains private counsel in response to certain charges brought against the member under the Uniform Code of Military Justice and is acquitted or has the charges dismissed or withdrawn. 
 
 
1.Reimbursement of attorney fees of a member of the Armed Forces who retains private counsel and has charges brought under the Uniform Code of Military Justice dismissed or withdrawn or is acquitted 
(a)Reimbursement required under certain circumstancesSection 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), is amended by adding at the end the following new subsection:  
 
(d) 
(1)Nothing in this section (article) prohibits an accused from retaining private counsel to serve as defense counsel before a general court-martial or special court-martial. 
(2) 
(A)If the accused retains private counsel to represent the accused in a case described in subparagraph (B) and all of the charges against the accused are dismissed or withdrawn or the accused is acquitted on all charges (or some combination of dismissed or withdrawn charges and acquittal), the Secretary concerned shall reimburse the accused for all attorney fees incurred by the accused in the case. 
(B)Subparagraph (A) applies with respect to a case against a person subject to this chapter who is accused of any offense in violation of this chapter under circumstances involving the treatment of an insurgent, enemy combatant, detainee, or a suspected or known terrorist.  
(C)The Secretary concerned shall provide reimbursement required under this paragraph using funds otherwise available to the Secretary to carry out this chapter.. 
(b)Retroactive application of amendmentParagraph (2) of subsection (d) of section 827 of title 10, United States Code (article 27 of the Uniform Code of Military Justice), as added by subsection (a), applies with respect to any charges brought under the Uniform Code of Military Justice after September 11, 2001, that involve the circumstances described in subparagraph (B) of such paragraph.  
 
